Exhibit 10.1

 



FOURTEENTH AMENDMENT TO

REVOLVING CREDIT AND SECURITY AGREEMENT

 

This Fourteenth Amendment to Revolving Credit and Security Agreement (the
“Amendment”) is made as of this 29 day of June, 2018 by and among SMTC
Corporation, a Delaware corporation (“SMTC”), SMTC Manufacturing Corporation of
California, a California corporation (“SMTC California”), SMTC Mex Holdings,
Inc., a Delaware corporation (“SMTC Mex”), ZF ARRAY TECHNOLOGY, INCORPORATED, a
Delaware corporation (“ZF Array”), HTM Holdings, Inc., a Delaware corporation
(“HTM” and together with SMTC, SMTC California, SMTC Mex and ZF Array each a “US
Borrower” and collectively the “US Borrowers”), SMTC Manufacturing Corporation
OF Canada, a corporation organized under the laws of the Province of Ontario
(“Canadian Borrower” and together with US Borrowers and each other Person joined
to the Credit Agreement as a borrower from time to time, each a “Borrower” and
collectively the “Borrowers”), the financial institutions which are now or which
hereafter become a party to the Credit Agreement (each a “Lender” and
collectively, the “Lenders”) and PNC BANK, NATIONAL ASSOCIATION (“PNC”), as
agent for the Lenders (in such capacity, the “Agent”).

 

BACKGROUND

 

A.                On September 14, 2011, Borrowers, Lenders and Agent entered
into, inter alia, a certain Revolving Credit and Security Agreement (as same has
been or may be amended, modified, supplemented, renewed, extended, replaced or
substituted from time to time, the “Credit Agreement”) to reflect certain
financing arrangements between the parties thereto.

 

B.                 The Borrowers have requested, and the Agent and the Lenders
have agreed, subject to the terms and conditions of this Amendment, to modify
certain definitions, terms and provisions of the Credit Agreement.

 

NOW, THEREFORE, with the foregoing background hereinafter deemed incorporated by
reference herein and made part hereof, the parties hereto, intending to be
legally bound, promise and agree as follows:

 

1.                  Definitions.

 

(a)                Interpretation. All capitalized terms not otherwise defined
herein shall have the meanings ascribed thereto in the Credit Agreement. In the
case of a direct conflict between the provisions of the Credit Agreement and the
provisions of this Amendment, the provisions of this Amendment shall govern and
control.

 

(b)               New Definitions. Section 1.2 of the Credit Agreement is hereby
amended by adding the following defined terms in their proper alphabetical
order:

 

“Fourteenth Amendment Date” shall mean June 29, 2018.

 

“Permitted 2018 Rights Offering” shall mean the options, warrants or other
rights given on or about August 2018 to existing shareholders of Equity
Interests of Borrowers to acquire such shares, on terms and conditions disclosed
to and acceptable to Agent.

 



 



 

(c)             Definition. Section 1.2 of the Credit Agreement is hereby
amended by amending and restating the following defined term:

 

“EBITDA” shall mean, for any period, the sum of (I) Earnings Before Interest and
Taxes for such period, plus (II) depreciation expenses for such period, plus
(III) amortization expenses for such period, plus (IV) the amendment fees in the
amount of (x) $50,000 payable by Borrowers pursuant to the Eleventh Amendment
(to the extent paid by Borrowers during such period) and (y) $50,000 payable by
the Borrowers pursuant to the Twelfth Amendment (to the extent paid by the
Borrowers during such period), plus (V) non-cash stock compensation expense for
such period, not to exceed $1,500,000 in the aggregate during any fiscal year,
plus (VI) costs incurred in connection with restructuring and severance expenses
(x) during the fiscal year ended December 31, 2016 in an aggregate amount not to
exceed $200,000 for such fiscal year and (y) during the fiscal year ending
December 31, 2017 in an aggregate amount not to exceed $2,000,000 for such
fiscal year, plus (VII) non-recurring office move expenses for such period in an
aggregate amount not to exceed $1,000,000, plus (VIII) non-cash charges or
impairments for such period not to exceed (x) $2,250,000 in the aggregate during
the fiscal year ending December 31, 2018 and (y) $2,000,000 in the aggregate
during any other fiscal year (or such additional amount during any fiscal year,
subject to prior approval by Agent, which approval shall not be unreasonably
withheld), plus (IX) costs incurred during the fiscal year ending December 31,
2018 in connection with restructuring and severance expenses in an amount not to
exceed $500,000 in the aggregate for such period.

 

(d)            Equipment Loans. Section 2.4(b)(i) of the Loan Agreement shall be
amended and restated in its entirety as follows:

(i)                 Subject to the terms and conditions of this Agreement, each
Lender, severally and not jointly, shall, from time to time, make Advances
(each, an “Equipment Loan” and collectively, the “Equipment Loans”) to one or
more US Borrowers in an amount equal to such Lender’s Equipment Loan Commitment
Percentage of the applicable Equipment Loan to finance US Borrowers’ purchase of
equipment for use in Borrowers’ business. All such Equipment Loans shall be in
such amounts as are requested by Borrowing Agent, but in no event shall any
Equipment Loan exceed eighty percent (80%) of the Net Invoice Cost of the
equipment being purchased by Borrowers and the total amount of all Equipment
Loans advanced hereunder shall not exceed, in the aggregate, the Maximum
Equipment Loan Amount. To the extent that Equipment Loans are advanced hereunder
for the purchase of Equipment which will be located in Mexico, such Equipment
shall be maintained at a facility set forth on Schedule 4.5 attached hereto and
Agent shall have a valid and perfected Lien with respect to such Equipment. Once
repaid, Equipment Loans may not be reborrowed.

 

2



 

(e)             Establishment of Lockbox. Section 4.15(h) of the Loan Agreement
shall be amended and restated in its entirety as follows:

(h)            Establishment of a Lockbox Account, Dominion Account. All
proceeds of Collateral shall be deposited by Borrowers into either (i) a lockbox
account, dominion account or such other “blocked account” (“Blocked Accounts”)
established at a bank or banks (each such bank, a “Blocked Account Bank”)
pursuant to an arrangement with such Blocked Account Bank as may be selected by
Borrowing Agent and be acceptable to Agent or (ii) depository accounts
(“Depository Accounts”) established at the Agent for the deposit of such
proceeds. Each applicable Borrower, Agent and each Blocked Account Bank shall
enter into a deposit account control agreement in form and substance
satisfactory to Agent directing such Blocked Account Bank to transfer such funds
so deposited to Agent, (i) to any account maintained by Agent at said Blocked
Account Bank or (ii) by wire transfer to appropriate account(s) of Agent. All
funds deposited in such Blocked Accounts shall immediately become the property
of Agent and Borrowing Agent shall obtain the agreement by such Blocked Account
Bank to waive any offset rights against the funds so deposited. Neither Agent
nor any Lender assumes any responsibility for such blocked account arrangement,
including any claim of accord and satisfaction or release with respect to
deposits accepted by any Blocked Account Bank thereunder. All deposit accounts
and investment accounts of each Borrower and its Subsidiaries are set forth on
Schedule 4.15(h). Notwithstanding anything to the contrary contained herein,
Borrowers may hold an amount not to exceed $13,500,000 in the aggregate at any
time in an investment account maintained with PNC so long as upon the earlier of
(A) one hundred and eighty (180) days following the Permitted 2018 Rights
Offering or (B) the date that an Event of Default has occurred, such amount
shall be (i) applied to the Obligations in such order as Agent may determine
(the “Rights Offering-Funds Payment”), or (ii) used to (x) finance the purchase
price of an acquisition or (y) to finance expenditures to acquire, upgrade or
maintain physical assets of one or more Borrowers or make improvements to new or
existing properties owned by one or more Borrowers, in each case acceptable to
Agent, subject to documentation, terms, and provisions in form and substance
satisfactory to Agent; provided, that, to the extent the Rights Offering-Funded
Payment is a repayment of Revolving Advances, an amount equal to such amount may
be reborrowed as a Revolving Advance to a US Borrower so long as the Borrowers
have satisfied the conditions set forth in Section 8.2, use such funds to
finance the acquisition as contemplated and required in foregoing clause (ii),
and, after giving pro forma effect to such Revolving Advance, the Borrowers
shall have Undrawn Availability of at least $5,000,000.

 

3



 

(f)              Equity Interests. Section 5.27 of the Loan Agreement shall be
amended and restated in its entirety as follows:

The authorized and outstanding Equity Interests of each Borrower is as shown on
Schedule 5.27 hereto. All of the Equity Interests of each Borrower have been
duly and validly authorized and issued and are fully paid and non-assessable and
have been sold and delivered to the holders thereof in compliance with, or under
valid exemption from, all federal and state laws and the rules and regulations
of each Governmental Body governing the sale and delivery of securities. Except
for the rights and obligations shown on Schedule 5.27, there are no
subscriptions, warrants, options, calls, commitments, rights or agreements by
which any Borrower or any of the shareholders of any Borrower is bound relating
to the issuance, transfer, voting or redemption of shares of its Equity
Interests or any pre-emptive rights held by any Person with respect to the
Equity Interests of Borrowers. Except as shown on Schedule 5.27 and the
Permitted 2018 Rights Offering, Borrowers have not issued any securities
convertible into or exchangeable for shares of its Equity Interests or any
options, warrants or other rights to acquire such shares or securities
convertible into or exchangeable for such shares.

 

2.                  Representations and Warranties. Each Borrower hereby:

 

(a)             reaffirms all representations and warranties made to Agent and
Lenders under the Credit Agreement and all of the Other Documents and confirms
that all are true and correct in all respects as of the date hereof as if made
on and as of the date hereof, except for representations and warranties which
related exclusively to an earlier date, which shall be true and correct in all
respects as of such earlier date;

 

(b)             reaffirms all of the covenants contained in the Credit
Agreement, covenants to abide thereby until all Advances, Obligations and other
liabilities of Borrowers to Agent and Lenders under the Credit Agreement of
whatever nature and whenever incurred, are satisfied and/or released by Agent
and Lenders;

 

(c)             represents and warrants that no Default or Event of Default has
occurred and is continuing under the Credit Agreement or any of the Other
Documents;

 

(d)            represents and warrants that it has the authority and legal right
to execute, deliver and carry out the terms of this Amendment, that such actions
were duly authorized by all necessary corporate action and that the officers
executing this Amendment and the Equipment Note (defined below) on its behalf
were similarly authorized and empowered, and that this Amendment does not
contravene any provisions of its articles of incorporation, bylaws or other
formation documents, or of any contract or agreement to which it is a party or
by which any of its properties are bound; and

 



4



 

(e)             represents and warrants that this Amendment, the Equipment Note,
and all assignments, instruments, documents, and agreements executed and
delivered in connection herewith are valid, binding and enforceable in
accordance with their respective terms except as such enforceability may be
limited by equitable principles or any applicable bankruptcy, insolvency,
moratorium or similar laws affecting creditors’ rights generally.

 

3.                  Conditions Precedent/Effectiveness Conditions. This
Amendment shall be effective upon:

 

(a)             execution and delivery of this Amendment by all parties hereto;
and

 

(b)             on the date of this Amendment and after giving effect hereto, no
Default or Event of Default shall exist or shall have occurred and be
continuing.

 

4.                  Further Assurances. Borrowers hereby agree to take all such
actions and to execute and/or deliver to Agent and Lenders all such documents,
assignments, financing statements and other documents, as Agent and Lenders may
reasonably require from time to time, to effectuate and implement the purposes
of this Amendment.

 

5.                  Payment of Expenses. Borrowers shall pay or reimburse Agent
and Lenders for their reasonable attorneys’ fees and expenses in connection with
the preparation, negotiation and execution of this Amendment and the documents
provided for herein or related hereto.

 

6.                  Reaffirmation of Credit Agreement. Except as modified by the
terms hereof, all of the terms and conditions of the Credit Agreement, as
amended, and all of the Other Documents are hereby reaffirmed and shall continue
in full force and effect as therein written.

 

7.                  Acknowledgment of Guarantors. By execution of this
Amendment, each Guarantor hereby covenants and agrees that each of its
respective Guaranty and Suretyship Agreements, dated September 14, 2011, shall
remain in full force and effect and shall continue to cover the existing and
future Obligations of Borrowers to Agent and Lenders.

 

8.                  Miscellaneous.

 

(a)             Third Party Rights. No rights are intended to be created
hereunder for the benefit of any third party donee, creditor, or incidental
beneficiary.

 

(b)             Headings. The headings of any paragraph of this Amendment are
for convenience only and shall not be used to interpret any provision hereof.

 

(c)             Modifications. No modification hereof or any agreement referred
to herein shall be binding or enforceable unless in writing and signed on behalf
of the party against whom enforcement is sought.

 



5



 

(d)            Governing Law. This Amendment shall be governed by and construed
in accordance with the laws of the State of New York applied to contracts to be
performed wholly within the State of New York.

 

(e)             Counterparts. This Amendment may be executed in any number of
counterparts and by facsimile or electronic transmission, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Any signature to this Amendment delivered
by a party by facsimile or other electronic means of transmission shall be
deemed to be an original signature hereto.

 

[Remainder of Page Intentionally Left Blank]

 

 

 

 

 



6



 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed and
delivered by their duly authorized officers as of the date first above written.

 

BORROWERS:

SMTC CORPORATION

SMTC MANUFACTURING CORPORATION OF

CALIFORNIA

SMTC MANUFACTURING CORPORATION OF

CANADA

SMTC MEX HOLDINGS INC.

ZF ARRAY TECHNOLOGY, INCORPORATED

HTM HOLDINGS INC.

 

By: /s/ Steve Waszak

Name: Steve Waszak

Title: Chief Financial Officer

 

 

GUARANTORS:

RADIO COMPONENTES DE MEXICO, S.A. DE C.V.

SMTC de Chihuahua, S.A. de C.V.

SMTC Holdings, LLC

SMTC Manufacturing Corporation of

Massachusetts

 

By: /s/ Steve Waszak

Name: Steve Waszak

Title: Chief Financial Officer

 



 

 

 

[Signature Page to FOURTEENTH Amendment to Revolving Credit and Security
Agreement]

S-1





 



 

AGENT AND LENDERS:

PNC BANK, NATIONAL ASSOCIATION,

as Agent and Lender

 

By: /s/ Jason Sylvester

Name: Jason T. Sylvester

Title: Vice President

 

Commitment Percentage:

 

Revolving Advances: 100%

Term Loan: 100%

Equipment Loans: 100%

 

 

 

 

 

 

 

 

 

[Signature Page to FOURTEENTH Amendment to Revolving Credit and Security
Agreement]

S-2

 



 



